Citation Nr: 1441670	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-22 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral ankle disability, to include as due to service-connected hypertension.  

2.  Entitlement to an increased rating for left shoulder strain with impingement syndrome, evaluated as 20 percent disabling prior to June 1, 2008, and as 10 percent disabling from that day forward.  

3.  Entitlement to an increased rating for left knee degenerative joint disease, evaluated as 10 percent disabling prior to September 4, 2008, and as noncompensable from that day forward.  

4.  Entitlement to a compensable rating for right knee degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from October 1985 to December 1986, from November 1989 to September 1990, and from November 1997 to April 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and September 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and Lincoln, Nebraska, respectively.  In the June 2008 rating decision, the disability rating for left shoulder strain with impingement syndrome (left shoulder disability) was decreased from 20 percent to 10 percent, effective June 1, 2008.  The September 2008 rating decision decreased the rating assigned to left knee degenerative joint disease (left knee disability) from 10 percent to noncompensable, effective September 4, 2008, and denied entitlement to a compensable rating for right knee degenerative joint disease (right knee disability).  

The Veteran provided testimony during a personal hearing before a Decision Review Officer (DRO) in October 2009.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the last supplemental statement of the case (SSOC) of record, issued in March 2010, several pieces of evidence, including private treatment records, VA treatment records, and VA examinations were obtained.  However, a new SSOC reflecting consideration of this new evidence was not issued before the claim was certified to the Board in January 2014.  There is an indication in the claims file that the RO considered an April 2012 waiver of RO consideration of new evidence from the Veteran to cover all of the new evidence obtained since the March 2010 SSOC.  However, that waiver covers new evidence obtained or submitted by the Veteran and does not cover evidence obtained by VA, including VA examinations. 

As such, the case must be remanded to the agency of original jurisdiction (AOJ) for initial review and consideration of the evidence obtained since the last adjudication of the claim in March 2010.  Disabled American Veteran v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37(b), 20.1304(a) (2013).

Accordingly, the case is REMANDED for the following action:

The AOJ must readjudicate the issues on appeal with consideration of the additional evidence received since the most recent SSOC.  If the benefits sought are not fully granted, an SSOC should be issued.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



